Citation Nr: 1607540	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-15 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with intermittent explosive disorder. 

2. Entitlement to an effective date earlier than October 14, 2010, for the grant of service connection for PTSD with intermittent explosive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO). 

In his VA Form 9, Appeal to the Board of Veterans' Appeals, dated September 2014, the Veteran indicated that he wanted to have a hearing before the Board. The Veteran was scheduled for a videoconference hearing in October 2015. However, the record reflects that that the Veteran subsequently cancelled his hearing request in December 2015. The Board finds that there is no Board hearing request pending at this time. 38 C.F.R. § 20.702(d) (2015).

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. With resolution of doubt in the Veteran's favor, the Veteran's PTSD with intermittent explosive disorder has been manifested by total occupational and social impairment. 

2. The Veteran's initial claim for entitlement to service connection for an aggressive mental disorder was received by VA in October 2010.

3. Service connection for PTSD with intermittent explosive disorder was granted in a September 2011 rating decision. The Veteran was assigned a 70 percent rating, effective October 4, 2010.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 100 percent for PTSD with intermittent explosive disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code (DC) 9411 (2015).

2. An effective date earlier than October 4, 2010, for the grant of service connection for PTSD with intermittent explosive disorder is not warranted. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.114, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising her of her and VA's respective responsibilities in obtaining this supporting evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA to assist a claimant in obtaining this evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

With regard to the Veteran's earlier effective date claim, the Board notes that the request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement (NOD). The Court has held that, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). The Veteran has been provided the required statement of the case (SOC) discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations. The Board also finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.

Turning to the Veteran's increased rating claim, in this case, the Board is granting in full the benefit sought on appeal. Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The Merits of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial ratings assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others. The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claim. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected PTSD has been initially rated under the general rating formula for mental disorders. See 38 C.F.R. § 4.130, DC 9411. 

Under the general formula for rating mental disorders, a 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

In March 2011, the Veteran was afforded a VA examination for his service-connected PTSD with intermittent explosive disorder. He reported having hypervigilance, rage, sleep impairment, and difficulty establishing relationships. The Veteran also admitted to having an alcohol problem, having no friends, or maintaining employment for the last two years. He explained that he has been fired from work a number of times because he has trouble getting along with others. He reported not being married and having no children. The Veteran stated that he only talks with his brother twice a year. He stated that overall, his social relationships are not good, not stable, and he does not pursue new relationships. He informed the examiner that every three to five years, he is involved in a physical altercation with somebody and usually either pulls a knife on them, runs his car into their car, or sideswipes a car causing them to run off the road. The Veteran admitted to carrying a meat cleaver in his car. He indicated that all his symptoms associated with his service-connected PTSD occur daily and rated them between an 8.5 and 10 in terms of severity. 

Upon mental status testing, the examiner noted that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living. He was oriented to person, place, and time, and there was no memory loss or impairment. The Veteran's speech did not have any irrelevant, illogical, or obscure speech patterns, and there were no signs of panic attacks, obsessive behavior, ritualistic behavior, delusions, hallucinations, inappropriate behavior, impairment of thought process or communication, or suicidal thoughts. However, the examiner noted the presence of homicidal thoughts. The Veteran described confrontations with driving and "facing off." The examiner concluded that the Veteran does not have a target and does not present an imminent threat. The examiner also noted the presence of depression and anxiety. The examiner explained that the Veteran has daily anxiety and is depressed for approximately ten to fifteen days a month. This has caused interference with his employment as well as not socializing in general. The examiner also indicated that the Veteran displayed impaired impulse control daily because of his driving rages and confrontations with anybody of authority. Finally, the examiner determined that the Veteran has sleep impairment, occurring five nights a week. The Veteran informed the examiner that he sleeps approximately five hours a night, often awakening at 3:00 a.m. and not being able to fall back asleep. The examiner diagnosed the Veteran with PTSD and intermittent explosive disorder and assigned a GAF score of 56. The examiner explained that the Veteran's PTSD with intermittent explosive disorder results in deficiencies in most of the following areas: work, school, family relations, judgment, thinking and mood. She further added that he has a history of unstable relationships and friendships due to his irritability and agitation. The examiner concluded that the symptoms associated with his service-connected PTSD are significant and interfere with his daily functioning and have escalated into an impulse control disorder. She opined that he is unable to maintain traditional employment due to his high level of impulsive behavior. 

In April 2011, the Veteran was afforded a second VA examination for his service-connected PTSD with intermittent explosive disorder. The Veteran reported symptoms of flashbacks, sleep impairment, hypervigilance, exaggerated startle response, and difficulty and maintaining relationships associated with his service-connected PTSD. The Veteran reported not being married because he is very angry, confrontational, and has been involved in numerous fights. He also admitted to not having any friends and preferring not to "solicit" friends. He informed the examiner that approximately every two to three years he is involved in an altercation that becomes physical. He described breaking beer bottles to stab people, breaking things when fighting with girlfriends, and punching previous girlfriends. 

Upon mental status testing, the examiner noted that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living. He was oriented to person, place, and time, and there was no memory loss or impairment. The Veteran's speech did not have any irrelevant, illogical, or obscure speech patterns, and there were no signs of panic attacks, obsessive behavior, ritualistic behavior, delusions, hallucinations, memory loss or impairment, or impairment of thought process or communication. However, the examiner noted the presence of inappropriate behavior. Specifically, the examiner described the Veteran as being hostile and confrontational. She noted the Veteran's reports of flipping people off on the road and getting out of his car to slap someone. The examiner also noted that upon leaving the interview, the Veteran made a comment about going home to masturbate. There was also the presence of homicidal and suicidal thoughts. The Veteran admitted that several years ago, he was severely depressed while living in Portland, Oregon, and had suicidal ideation and feelings of stabbing someone. The examiner determined that there were no current reported suicidal or homicidal thoughts and ideation. The examiner also noted the presence of depression and anxiety. The examiner explained that the Veteran displays a depressed mood several times a month, lasting several days and has anxiety daily. The examiner indicated that the Veteran displays moderate impaired impulse control daily because he breaks things when he is angry and is aggressive towards other. Finally, the examiner determined that the Veteran has sleep impairment, occurring four to five nights a week. The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 51. She concluded that there is reduced reliability and productivity due to his service-connected PTSD. She further added that the Veteran presents himself as angry, hostile, provocative, and somewhat condescending due to his functional limitations in terms of getting along with people at work and maintaining relationships. He does not readily admit to PTSD symptoms because he is very focused on the anger and breaking things. She also noted his comments made throughout the examination, which included "[i]t would be fun to stab that guy[,]" "[y]ou must twist the knife to cause pain[,]" "[s]ometimes I scare myself[,]" and "[y]ou are crazy to be stuck in a room with me for 2 hours."

In October 2012, the Veteran underwent a VA psychology assessment at his local VA outpatient treatment facility. He reported extreme anger since his deployment during the Vietnam War, along with a history of depressive symptoms and passive suicidal ideation with no plan or intent. He denied experiencing nightmares or flashbacks, but admitted to having some avoidance behavior, as well as keeping a machete in his vehicle. The Veteran admitted to substance abuse habits and being unemployed because of consistent arguments and difficulty at work. 

Mental status testing revealed a neatly dressed and groomed Veteran. He was oriented as to person, place, time, and situation. His mood was angry, and his affect was congruent with mood. His speech was of normal rate and volume, and his stream of thought was normal and coherent. There were no unusual thought content or perceptual disturbances. Based on a battery of tests, it was concluded that the Veteran does not have PTSD, but rather anxiety disorder, not otherwise specified (NOS); depressive disorder, NOS; polysubstance abuse in remission; and traits of narcissistic personality disorder. He was assigned a GAF score of 54. 

In February 2014, the Veteran was afforded a third VA examination for his service-connected PTSD with intermittent explosive disorder. The Veteran reported not being married or currently in a relationship. He admitted to renting a room with a friend but was recently kicked out because he was irritable at home, lost his temper, broke furniture, and abused his roommate's pet. The Veteran stated that he now lives in his truck and denied having any close friends. The Veteran reported that he has ostracized himself through his anger and tends to avoid social and leisure activities. He informed the examiner that he last worked in 2008 as an architectural designer and was fired because he was asked to perform duties that were beyond his current skill. He admitted that while working, he generally got along well with coworkers but not with supervisors. He informed the examiner that he drinks a half a bottle of vodka every two days and smokes marijuana. Upon mental status testing, the examiner noted the presence of depressed mood, chronic sleep impairment, and difficulty in adapting to stressful circumstances. There were no signs of suicidal ideation. He diagnosed the Veteran with PTSD and concluded that the service-connected PTSD results in occupational and social impairment with reduced reliability and productivity.

Although most of the Veteran's symptoms do not approximate particulars for a rating in excess of 70 percent, he has consistently displayed symptoms of grossly inappropriate behavior and a persistent danger of hurting others. Consequently, taking into consideration all of his mental health symptoms, the Veteran's PTSD warrants a disability rating of 100 percent for the entire appellate period.

As the Board has granted the Veteran a 100 percent schedular rating for PTSD, it is not necessary to consider whether he is entitled to an extraschedular rating under 38 C.F.R. § 3.321 (2015). Also, the matter of entitlement to a TDIU is moot. See 38 C.F.R. § 4.16(a); Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for a TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Merits of the Earlier Effective Date Claim

The Veteran asserts that he is entitled to an effective date earlier than October 4, 2010, for the grant of service connection for PTSD with intermittent explosive disorder. Specifically, he has contended that the effective date should be November 1969, the month following his discharge from service. See the September 2012 notice of disagreement (NOD). 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The terms "claim" and "application" refer to formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2015). Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2015). A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a) (2015). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought. See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error. Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992). The Court has held, however, that the Board is not required to "conjure up issues that were not raised by the appellant." Brannon v. West, 12 Vet. App. 32 (1998).

The Board has carefully reviewed all of the evidence of record, but finds that the assignment of an effective date prior to October 4, 2010, is not warranted for the grant of service connection for PTSD. 

The Veteran filed a formal application for compensation benefits in October 2010. Specifically, the Veteran filed a claim for service connection for bilateral hearing loss, but also reported having an aggressive mental disorder that prevented him from working. See the October 2010 formal application. The RO construed this assertion as a claim for service connection benefits for an acquired psychiatric disorder and adjudicated such in the September 2011 rating decision. 

The Veteran's first formal application for compensation benefits was received in March 1970. The Veteran claimed service connection for a urethral infection and dental work. There was no mention of a claim for service connection for an acquired psychiatric disorder, specifically PTSD.

There is no indication that the Veteran intended to file a claim for service connection for PTSD in his March 1970 formal application for compensation benefits.  Multiple correspondences following the submission of the original claim as well as the decision made on those claims fail to note any claims for an acquired psychiatric disorder, specifically PTSD. As previously stated, the first mention of an acquired psychiatric disorder was in the October 4, 2010, formal application for compensation benefits.
While the Board recognizes the Veteran's belief that the effective date for his grant of service connection for PTSD should be earlier than October 4, 2010, the record does not provide a basis for assignment of an effective date earlier than October 4, 2010, for the grant of service connection for PTSD with intermittent explosive disorder. 

As no acquired psychiatric claim, specifically PTSD, was filed prior to October 4 2010, entitlement to an earlier effective date must be denied. Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

An initial rating of 100 percent for PTSD with intermittent explosive disorder is granted for the entire appeal period, subject to the laws and regulations governing monetary awards.

An effective date earlier than October 4, 2010, for the grant of service connection for PTSD with intermittent explosive disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


